TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-07-00169-CV



            Patricia Jane Everett, Individually and as Executrix of the Estate of
                           Jane T. Everett, Deceased, Appellant

                                               v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GV-06-001909, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Patricia Jane Everett, Individually and as Executrix of the Estate of Jane

T. Everett, Deceased, has filed an unopposed motion to dismiss her appeal. See Tex. R. App. P.

42.1(a)(1). We grant the motion and dismiss the appeal.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: June 13, 2007